
	

113 HR 811 IH: Never Forget 9/11 Heroes Act
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 811
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Mr. King of New York
			 (for himself, Mrs. Carolyn B. Maloney of New
			 York, and Mr. Nadler)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To add the 9/11 Health and Compensation Programs to the
		  list of exempt programs under PAYGO.
	
	
		1.Short titleThis Act may be cited as the
			 Never Forget 9/11 Heroes
			 Act.
		2.Amendment to
			 exempt programs
			(a)In
			 generalSection 255(g)(1)(B)
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 905(g)(1)(B)) is amended by—
				(1)inserting after the item relating to
			 Retirement Pay and Medical Benefits for Commissioned Officers, Public Health
			 Service the following:
					
						September
				11th Victim Compensation Fund
				(15–0340–0–1–754).
						;
				and
				(2)inserting after
			 the item relating to the Voluntary Separation Incentive Fund the
			 following:
					
						World Trade
				Center Health Program Fund
				(75–0946–0–1–551).
						.
				(b)Fiscal year
			 2014If the amendment made by subsection (a) takes effect after
			 the date the President has issued the final sequester order for fiscal year
			 2014, the President shall revise the order to account for the amendment and
			 issue a new order.
			
